Voto particular de conformidad del
Juez Asociado Señor Rivera Pérez.
La See. 9 de la Ley de 11 de marzo de 1909 (4 L.P.R.A. see. 735) dispone lo siguiente:
El abogado que fuere culpable de engaño, conducta inmoral {malpractice), delito grave {felony) o delito menos grave {misdemeanor), en conexión con el ejercicio de su profesión o que fuere culpable de cualquier delito que implicare depravación moral, podrá ser suspendido o destituido de su profesión por la Tribunal Supremo de Puerto Rico. La persona que siendo abogado *846fuere convicta de un delito grave cometido en conexión con la práctica de su profesión o que implique depravación moral, ce-sará convicta que fuere, de ser abogado o de ser competente para la práctica de su profesión. A la presentación de una copia certificada de la sentencia dictada al Tribunal Supremo, el nombre de la persona convicta será borrado, por orden del Tribunal, del registro de abogados. Al ser revocada dicha senten-cia, o mediante el perdón del Presidente de los Estados Unidos o del Gobernador de Puerto Rico, el Tribunal Supremo estará facultado para dejar sin efecto o modificar la orden de suspensión.
La precitada disposición legal pretende facultar a este Tribunal para la separación inmediata (automática), en forma indefinida, de un abogado encontrado culpable de delito grave o menos grave, que esté relacionado con la práctica de la profesión o que constituya depravación moral. Sobre este particular, es preciso mencionar que, aun cuando un abogado haya sido declarado no culpable o exo-nerado de cargos criminales que, a su vez, constituyen con-ducta impropia, este Foro tiene autoridad para atender una querella, iniciar un proceso disciplinario y sancionar el proceder de dicho letrado.(1)
Amparándose en la See. 9 de la Ley de 11 de marzo de 1909, supra, y actuando a base de la mera presentación de una copia certificada de la sentencia condenatoria, en el pasado este Tribunal ha desaforado de forma inmediata (automática) e indefinidamente a letrados convictos de de-litos graves y menos graves que implican depravación moral o que están relacionados con la práctica de la abogacía.(2) No obstante, la utilización de tal procedimiento *847en la imposición de esa medida disciplinaria, por parte de este Tribunal, no ha sido del todo consistente. En algunos casos ni siquiera el abogado querellado fue notificado con copia de la querella.(3) En otros casos, este Tribunal ha emitido una orden para que él letrado querellado mostrara causa por la cual no debía ser suspendido inmediata (auto-mática) e indefinidamente.(4) En otros procesos disciplina-rios, ante la presentación de la querella correspondiente, este Foro pospuso su adjudicación final hasta que finali-zara el procedimiento de apelación de la sentencia condenatoria.(5) Sin embargo, en otros casos, este Tribunal ha ejercido la jurisdicción disciplinaria, independiente-mente de que el letrado querellado haya presentado un recurso de apelación de la sentencia emitida en el procedi-miento criminal.(6)
El desaforo, como sanción inmediata (automática), cons-tituye o proviene de una norma tradicional del “common *848law” —de escasa adopción en la jurisdicción estatal norte-americana — (7) prevaleciente, únicamente, en Nueva York, en Mississippi y en el Distrito de Columbia [y Puerto Rico].(8) Los modelos de reglas del American Bar Association han descartado el desaforo como sanción inmediata (automática) e indefinida en casos como el presente.(9) Ante una convicción por delito grave, muchos estados han incor-porado diversas medidas, tales como: una probatoria, una suspensión provisional o una consideración de caso a caso.(10)
El desaforo inmediato (automático) ha generado un gran debate en la profesión legal, respecto a si tal medida viola el debido proceso de ley de un abogado convicto por un delito grave.(11) Sobre este particular, entendemos que en efecto la suspensión del ejercicio de la abogacía, sin sal-vaguardar el derecho del letrado a ser escuchado, y sin la celebración de una vista, viola el derecho constitucional a un debido proceso de ley.
Los defensores del desaforo inmediato (automático), sos-tienen que es un mecanismo disciplinario que protege al público, a las instituciones, al sistema jurídico y la integri-dad de la profesión legal, de abogados que no poseen el carácter moral adecuado y la aptitud idónea para el ejerci-cio de tan delicada profesión.(12)
Por otro lado, quienes se oponen a tan drástica medida *849disciplinaria, de inmediata (automática) imposición, plan-tean consideraciones de debido proceso de ley, como su principal argumento. Sobre este particular, Abraham Abra-movsky señala lo siguiente:
[Ajutomatic disbarment deprives an attorney of due process, violates his Fifth Amendment rights, impinges his right to equal protection of the law and, in essence, takes away his livelihood and reputation without affording him a meaningful forum or realistic opportunity to be heard. The drastic remedy of disbarment should result only after a thorough and meaningful hearing, at which the allegedly unethical attorney has a meaningful opportunity to present substantial mitigating factors that might negate or reasonably explain the felonious aspect of his conduct. In summary, the issue is not whether an attorney should be disbarred because of a felonious act, but whether such a drastic punishment should be administered automatically. (Énfasis suplido.) A. Abramovsky, A Case Against Automatic Disbarment, 13 Hastings Const. L.Q. 415, 417 (1986).
La cláusula de debido proceso de ley,(13) en su vertiente procesal, le impone al Estado la obligación de garantizar que la interferencia con los intereses de libertad y de pro-piedad del individuo se haga a través de un procedimiento que en esencia sea justo y equitativo.(14) El debido proceso de ley, en lo que concierne a lo procesal, no es un molde riguroso que se da en el abstracto, pues su naturaleza es eminentemente circunstancial y pragmática, no dogmática.(15) La validez de un planteamiento de inconsti-tucionalidad por falta de un debido proceso no debe ser una mera alegación basada en generalidades.(16) Cada caso exige una evaluación concienzuda de las circunstancias *850involucradas.(17) Para que entre en vigor la protección que ofrece el debido proceso de ley, tiene que estar en juego un interés individual de libertad o propiedad.(18)
Una vez se cumpla esta exigencia, corresponde determi-nar cuál es el procedimiento exigido (what process is due).(19) Tal determinación requiere el análisis de los si-guientes factores: (1) los intereses individuales afectados por la acción oficial; (2) el riesgo de una determinación errónea que prive a la persona del interés protegido me-diante el proceso utilizado y el valor probable de garantías adicionales o distintas, y (3) el interés gubernamental pro-tegido con la acción sumaria y la posibilidad de usar méto-dos alternos.(20) Dependiendo de las circunstancias, diver-sas situaciones pueden requerir variaciones en el tipo de procedimiento, pero siempre persiste el requisito general de que el proceso gubernamental debe ser justo e imparcial.(21) El derecho constitucional a un debido proceso de ley no implica que el querellado pueda atacar colateral-mente su convicción, pero sí permitirle establecer cual-quier factor o circunstancia que él considere como exi-mente de una medida disciplinaria como abogado o que constituya un atenuante o que pueda considerarse como mitigante al momento de que el tribunal decida imponerle una sanción. (22)
*851En relación con la situación ante nuestra consideración, el Tribunal Supremo de Estados Unidos ha determinado que las licencias ocupacionales o profesionales constituyen un interés propietario.(23) Desde el año 1866, el más alto foro judicial federal ha establecido que los abogados sólo pueden ser privados de su licencia para el ejercicio de la abogacía, luego de brindarles una oportunidad para ser escuchados.(24) Ronald Rotunda y John Nowak, al citar a In re Ruffalo, 390 U.S. 544 (1968), comentan que las licencias ocupacionales o profesionales constituyen un interés pro-pietario a quien se les emite. A esos efectos expresan:
Government licenses are also a form, of property insofar as they constitute an entitlement to engage in a valuable activity. Thus the government must have a fair procedure to determine whether driver’s licenses or occupational licenses should be revoked. (Énfasis suplido y escolios omitidos.) 2 Rotunda y Nowak, Treatise on Constitutional Law: Substance and Procedure Sec. 17.5, pág. 634 (1992).
Precisa señalar, que el Tribunal Supremo de Estados Unidos ha expresado que las acciones disciplinarias cons-tituyen procedimientos adversativos de naturaleza *852cuasicriminal.(25) Además, ha dictaminado que un abogado, sujeto al procedimiento disciplinario de desaforo, tiene de-recho a un debido proceso, que incluye una adecuada noti-ficación de la conducta impropia que se le imputa antes de que comience el referido procedimiento.(26) Sobre este particular, Samuel T. Reaves comenta lo siguiente:
Ruffalo specifies that an attorney has a right, in a disciplinary matter, to an opportunity for explanation and defense of the charges. Though this opportunity for explanation and defense has been interpreted by some courts not to entail a formal or public hearing and not to encompass the right to make an oral presentation to the actual person or entity responsible for deciding the case, the general trend is for most states to provide in their codes, constitutions, rules, or interpretative cases that an attorney shall be given a hearing if he or she requests one. Therefore, not suprisingly [sic] a number of cases finding procedural due process violations in disciplinary matters are based on the fact that no hearing or opportunity to be heard was provided the attorney. (Énfasis suplido.) S.T. Reaves, Procedural Due Process Violations in Bar Disciplinary Proceedings, 22 J. Legal Prof. 351, 357 (1998).
El Tribunal Supremo de Estados Unidos expresó en Theard v. United States, 354 U.S. 278, 282 (1957), que:
Disbarment being the very serious business that it is, ample opportunity must be afforded to show cause why an accused practitioner should not be disbarred.
*853Por otro lado, añade sobre el tema Abraham Abramo-vsky lo siguiente:
The United States Supreme Court has consistently held that legal disciplinary actions “are adversary proceedings of a quasi-criminal nature.” Accordingly, the Court has concluded that “[djisbarment, designed to protect the public, is a punishment or penalty imposed on the lawyer.” Due to the fact that disciplinary proceedings are deemed to be quasi-criminal in nature, it is “only fair and just that the Government not subject any person to such a drastic divestment [of his livelihood] without affording him substantial due process of law”. (Enfasis suplido, citas omitidas y corchetes en el original.) Abramovsky, supra, pág. 419.
El Tribunal Supremo de Louisiana ha expresado que la licencia para el ejercicio de la abogacía es un derecho pro-tegido constitucionalmente, el cual no debe suspenderse sin las garantías de un debido proceso de ley.(27) A tales efectos, dicho tribunal expresó lo siguiente:
The right to practice law (implemented through a license) is a constitutionally protected right and no attorney can be deprived of this right by a suspension or otherwise without strict adherence to basic constitutional principles of procedural due process. Where there are issues of adjudicative fact involved, that is, facts relating to the particular individual, basic procedural due process requires that the individual be afforded the opportunity to be heard at a formal hearing prior to any curtailment of his right.
*854We hold that the Articles of the Louisiana State Bar Association (Art. 15, Section 8), insofar as they allow the suspension of an attorney from the practice of law because of his conviction of a ‘serious crime’ without affording him a prior hearing on the issue are in violation of the due process provisions of the United States Constitution and Art. I, Section 2 of the Louisiana Const, of 1921. (Citas omitidas.) Louisiana State Bar Association v. Ehmig, 277 So. 2d 137, 139-140 (1973).
A tenor de lo precedente, concluimos que la licencia para el ejercicio de la abogacía en Puerto Rico constituye un interés propietario del letrado, que lo hace acreedor de las garantías procesales bajo las cláusulas de debido proceso de ley de la Constitución de Estados Unidos y de Puerto Rico. En el presente caso, los factores que deben conside-rarse bajo el análisis constitucional del debido proceso de ley son claros. Primeramente, el desaforo inmediato (auto-mático), conforme la See. 9 de la Ley de 11 de marzo de 1909, supra, afecta un interés propietario (licencia para el ejercicio de la abogacía) sin la previa concesión al quere-llado de una oportunidad de ser notificado de la querella y de ser escuchado en el contorno de un proceso justo y objetivo. En dicho proceso se podría ponderar sobre ele-mentos apremiantes en una acción disciplinaria, tales como: el carácter, la salud mental, la reputación del quere-llado, las circunstancias atenuantes o mitigantes, y la re-lación del delito con la práctica de la profesión, entre otros.
En virtud de lo anterior, el riesgo de un prematuro des-aforo inmediato (automático) es inminente, por ejemplo: cuando no se toman en consideración los factores antes aludidos, o cuando el desaforo recae en la persona equivo-cada, o cuando la sentencia condenatoria es posterior-mente revocada, porque el Ministerio Público no haya pro-bado la culpabilidad del letrado, entre otros factores que redundarían en que el desaforo inmediato (automático) po-dría constituir una determinación injusta o hasta errónea. Si bien es cierto que la finalidad del desaforo inmediato (automático) es la protección del público, no es menos cierto *855que existen otros mecanismos alternos en consecución de ese propósito, como la suspensión provisional, la cual discuti-remos más adelante.
El proveer la garantía a un debido proceso de ley al abogado sujeto a una acción disciplinaria, es una protec-ción constitucional esencial. Más aún, si tomamos en con-sideración que el ejercicio de jurisdicción disciplinaria por un tribunal puede repercutir en la carrera profesional y en la reputación de dichos letrados. (28)
En Puerto Rico la See. 9 de la Ley de 11 de marzo de 1909, supra, permite el desaforo inmediato (automático) de abogados querellados, convictos de delito, sin proveerles un procedimiento disciplinario que les garantice su dere-cho constitucional a un debido proceso. En esos casos, la convicción y la separación inmediata (automática) del abo-gado han sido previstas para ocurrir en forma simultánea. Un abogado convicto por delito grave no tiene reconocido en ese estatuto una oportunidad real de ser notificado de la querella y de ser escuchado para presentar factores ate-nuantes, demostrar su arrepentimiento, las circunstancias que dieron lugar a la comisión del delito, su reputación, el carácter, la salud mental, la inexistencia de relación entre el delito por el cual fue convicto y su capacidad y aptitud para ejercer la abogacía, entre otras.
Existen medidas interlocutorias provisionales o de ca-rácter permanente que podría adoptar este Tribunal, en el ejercicio de su poder inherente y de su jurisdicción disciplinaria. Sin embargo, opinamos que siempre debe salvaguardarse el debido proceso de ley de los abogados sujetos a ésta, independientemente de que la razón de tal proceso sea su convicción por un delito.
En casos como el presente, este Tribunal podría consi-derar el imponer una suspensión provisional hasta tanto la sentencia advenga final y firme; medida que estaría a tono con la protección inmediata del público, del sistema jurí-*856dico y de la integridad de la profesión legal. Un gran nú-mero de estados ha adoptado reglamentaciones que pro-veen para la imposición de una suspensión provisional, cuando un abogado resulta convicto de delito serio.(29)
A través de una suspensión provisional, este Tribunal concedería la merecida deferencia a los procedimientos cri-minales que se encuentren pendientes ante los tribunales, federales o estatales. De este modo, se esperaría a que el proceso de impartir justicia en primera instancia o a nivel apelativo concluya, que la sentencia de convicción advenga final y firme y el procedimiento disciplinario termine. En igual forma se protege, además, el interés público que com-prende la confianza del público en la profesión legal y la integridad de la institución misma.
La celebración de una vista brindaría al querellado un proceso adecuado previo a la sanción final que este Tribunal entienda a bien imponer. Tal proceso le brindaría a este Foro la oportunidad de considerar factores agravantes y atenuantes, así como la naturaleza del delito (sobre si en efecto el delito en cuestión, está o no relacionado con la práctica de la profesión o si éste constituye depravación moral), la seriedad del delito, la salud mental, la reputa-ción y el carácter del querellado, las circunstancias parti-culares en que se produjo la comisión del delito, entre otros criterios que merecen una particular atención de parte de este Tribunal.(30)
*857En resumen, la violación o no del debido proceso de ley que cobija a los abogados querellados, depende en gran me-dida de las disposiciones reglamentarias imperantes en cada jurisdicción. En un análisis de In re Ruffalo, supra, Samuel T. Reaves concluye lo siguiente:
[Ejxactly what constitutes a procedural due process violation in a Bar disciplinary proceeding essentially depends on the rules of the controlling jurisdiction. This is true in large part because the U.S. Supreme Court has handed down few specifics in terms of the contours of procedural due process in this context. Even with the high degree of variability among jurisdictions, a few conclusions may be drawn.- First, an attorney in a case of misconduct is always entitled to: (1) notice of the charges; (2) an opportunity to explain and defend against those charges; and (3) a neutral decision-maker. Second, an attorney in most jurisdictions is entitled to: (1) a formal hearing; (3)[sic] an opportunity to present evidence and to call and cross-examine witness; (4) a right to have counsel present; (5) a decision based on the record and a statement of reasons for that decision; (6) a right to have witnesses subpoenaed and to; (7) a right to purchase a transcript of the record of a proceeding; and (8) a burden of proof greater than a preponderance of the evidence. Finally, an attorney is generally not entitled to: (1) a hearing which is public; (2) a jury trial; (3) an appointed attorney; and (4) a free transcript. (Énfasis suplido.) Reaves, supra, pág. 363.
Los estatutos promulgados por la Asamblea Legislativa de Puerto Rico se presumen constitucionales.(31) Por tanto, los tribunales deben considerar y resolver sobre la consti-tucionalidad de una ley sólo cuando ello sea indispensable para la determinación de la causa en sus méritos.(32) En virtud de ello, “[u]n estatuto es y se presume constitucional *858hasta que resolvamos lo contrario”.(33) Cerame-Vivas v. Srio. de Salud, 99 D.P.R. 45, 51 (1998).
De ordinario, cuando una ley resulta defectuosa por ex-clusión, este Tribunal tiene dos (2) remedios a su alcance, a saber: decretar la nulidad de la ley y negar sus beneficios a toda la clase legislativamente beneficiada, o extender los beneficios para incluir a los perjudicados por la exclusión.(34)
En relación con la segunda alternativa, este Tribunal ha expresado en Milán Rodríguez v. Muñoz, 110 D.P.R. 610, 618-619 (1981), lo siguiente:
En materia de hermenéutica constitucional y ante estatutos que adolecen de inconstitucionalidad por sub-inclusión, se reco-noce la facultad de los tribunales de extender los beneficios estatutarios a aquellos grupos o clases excluidos. La regla es consustancial con el principio de que el Poder Judicial —en abono de una deferencia hacia el Poder Legislativo— debe es-forzarse por lograr interpretaciones congruentes y compatibles con el mantenimiento de la constitucionalidad de una ley. En su operación, a diferencia de éste, sin embargo, el impedimento constitucional podrá ser salvado, no mediante la interpretación del texto que por sus claros términos no es susceptible de serlo de otra manera, sino por la extensión de los beneficios a la clase excluida. (Enfasis suprimido y citas omitidas.)
Los pronunciamientos de este Tribunal, en torno al principio de hermenéutica constitucional, atienden especí-ficamente la legislación que está vigente y es mandatoria. No obstante, la See. 9 de la Ley de 11 de marzo de 1909, supra, no constituye una disposición legislativa vinculante para este Foro; por el contrario, hemos expresado que leyes como la presente son meramente directivas.(35)
*859HH
Este Tribunal, en el ejercicio de su poder inherente, está facultado para reglamentar la profesión de abogado en nuestra jurisdicción,(36) razón por la cual tiene la ineludible responsabilidad de instituir y mantener un orden jurídico íntegro y eficaz que goce de la completa confianza y apoyo de la ciudadanía. (37) A tenor de esta facultad inherente de reglamentar la conducta de la profesión, hemos resuelto que los requisitos establecidos por la Legislatura mediante estatuto para regular la admisión de abogados al ejercicio de la profesión en Puerto Rico no nos limitan, y que dicha legislación es solo directiva y no mandatoria.(38)
Este Tribunal se ha pronunciado reiteradamente sobre su “facultad inherente para reglamentar la admisión y la remoción de una persona del ejercicio de la abogacía”. (Én-fasis suplido.) In re Belén Trujillo, 128 D.P.R. 949, 957 (1991). Por tanto, cualquier ley que se apruebe por la Asamblea Legislativa referente a la admisión y reglamen-tación al ejercicio de la profesión legal es puramente direc-tiva, no mandatoria.(39) Atales efectos, este Tribunal puede seguir el procedimiento que estime conveniente, siempre que esté en armonía con el debido proceso de ley.(40) Si bien *860es cierto que los tribunales han validado legislación apro-bada para asistir su poder inherente, cuando ésta ha pri-vado o menoscabado ese derecho inherente, los tribunales han anulado dicha legislación.( 41)
Aun cuando en situaciones similares al presente caso, este Tribunal ha desaforado indefinidamente en forma in-mediata (automática), en algunos casos, a abogados convic-tos por delitos graves y delitos menos graves que constitu-yen depravación moral o que están relacionados con la práctica de la abogacía, ello no implica que debamos conti-nuar imponiendo tan drástica medida, sin garantizar y salvaguardar los derechos constitucionales de los letrados involucrados. En virtud del poder inherente de este Tribunal para reglamentar la admisión y separación del ejercicio de la abogacía, las disposiciones legislativas resultan ser puramente directivas y no mandatorias. No obstante, en un sano ejercicio de ese poder inherente del que estamos re-vestidos, podemos atemperar la norma estatutaria exis-tente que permite el desaforo automático prematuro de un abogado en forma indefinida, en aras de salvaguardar y proteger su derecho constitucional a un debido proceso de ley.
De este modo, no estaríamos enfrentándonos a un pre-maturo desaforo automático, cuando es revocada una sen-tencia condenatoria,(42) cuando el desaforo original es pro-nunciado contra una persona equivocada,(43) o enajenando *861el proceso disciplinario de los factores o consideraciones antes indicados. Es fundamental que este Tribunal emita una orden a nuestra Secretaria para que expida inmedia-tamente mandamiento dirigido al querellado para que con-teste la querella presentada dentro de un término razonable.(44) Además, en protección del interés público y la integridad de la profesión legal, se debe emitir una orden para que el querellado muestre causa por la cual no deba ser suspendido provisionalmente de la profesión de abo-gado, hasta que concluya el trámite de justicia apelativa reclamado por éste ante el Tribunal de Apelaciones de Es-tados Unidos para el Primer Circuito, y el procedimiento disciplinario pendiente ante nos.(45)

(2) In re Colón Muñoz, 149 D.P.R. 627 (1999); In re Castrillón Ramírez, 149 D.P.R. 88 (1999); In re García Quintero, 138 D.P.R. 669 (1995); In re Hernández Pérez, 138 D.P.R. 791 (1995); In re Medina Lugo, 134 D.P.R. 373 (1993); In re Farinacci García, 133 D.P.R. 206 (1993); In re Maldonado Rivera, 133 D.P.R. 207 (1993); In re Fuentes Fernández, 133 D.P.R. 548 (1993); In re Bonilla Martínez, 132 D.P.R. 1038 (1993); In re Rúa Cabrer, 132 D.P.R. 431 (1992); In re Ríos Ruiz, 129 D.P.R. 666 (1991); In re Benitez Echevarría, 128 D.P.R. 176 (1991); In re Caparros Rivera, 128 D.P.R. 205 (1991); In re Santiago Casanova, 122 D.P.R. 489 (1998); In re Flores *847Betancourt, 119 D.P.R. 479 (1987); In re Malavé Ortiz, 119 D.P.R. 492 (1987); In re Torres López, 119 D.P.R. 55 (1987); In re Zamot Pérez, 119 D.P.R. 58 (1987); In re Ortiz Gilot, 117 D.P.R. 167 (1986); In re Boscio Monllor, 116 D.P.R. 692, 697 (1985); In re Sánchez Gómez, 115 D.P.R. 74 (1984); In re Núñez López, 115 D.P.R. 702 (1984); In re Varona Pacheco, 71 D.P.R. 411 (1950), entre otros.


(3) In re Santiago Casanova, supra; In re Pérez Reilly, 120 D.P.R. 517 (1988); In re Torres López, supra; In re Malavé Ortiz, supra.


(4) Por ejemplo, en In re Manzano Velázquez, 144 D.P.R. 84 (1997), el licenciado Manzano Velázquez hizo alegación de culpabilidad por siete (7) cargos de desacato criminal y este Tribunal le concedió término para que mostrara causa; en In re Marrero Luna, 140 D.P.R. 217 (1996), el abogado querellado hizo alegación de culpa-bilidad por dos (2) cargos de omisión en el cumplimiento del deber como funcionario o empleado publico, Art. 214 del Código Penal de Puerto Rico, 33 L.P.R.A. see. 4365, y tres (3) cargos por infracción a la See. 145 de la Ley de Contribuciones sobre Ingresos —dejar de rendir planillas y pagar contribución— 13 L.P.R.A. ant. see. 3145A, todos debtos menos graves, sin embargo, este Tribunal le concedió término para que se expresara en tomo a la querella; en In re Rojas Jiménez, 134 D.P.R. 732 (1993), el letrado fue convicto por recibo de bienes apropiados y por falsificación de documentos, no obstante, este Tribunal pospuso la querella hasta que finalizara el procedimiento apelativo de las sentencias condenatorias; en In re Bobet Ruiz, 132 D.P.R. 881 (1993), se le concedió una orden para mostrar causa al abogado querellado convicto por el delito de resistencia u obstrucción a la autoridad pública, Art. 258 del Código Penal de Puerto Rico, 33 L.P.R.A. see. 4493; en In re Malavet Rodríguez, 115 D.P.R. 680 (1984), este Tribunal emitió una orden para mostrar causa al abogado querellado, luego de que su convicción fue confirmada por el Tribunal de Circuito de Apelaciones de Estados Unidos para el Primer Circuito.


(5) In re Rojas Jiménez, supra; In re Malavet Rodríguez, supra.


(6) In re Boscio Monllor, supra, pág. 700.


(7) Sobre este particular, Racima K. Dhanda comenta lo siguiente:
“Despite the harsh tones of the common law rule, there is little evidence that the rule of automatic disbarment has been strongly enforced by many states, and only a few states continue to follow the rule.” (Énfasis suplido.) R.K. Dhanda, When Attorneys Become Convicted Felons: The Question of Discipline by the Bar, 8 Geo. J. Legal Ethics 723, 725 (1995).


(8) Dhanda, supra, pág. 731, esc. 53.


(9) El ARA Special Committee on Evaluation of Discipline Enforcement, mejor conocido como el Clark Committee, en vez de recomendar, el desaforo automático en caso de abogados convictos de delito, ha recomendado la suspensión provisional. Dhanda, supra, págs. 732-733.


(10) Dhanda, supra, págs. 723-724.


(11) Dhanda, supra, pág. 724.


(12) Dhanda, supra, pág. 731.


(13) La See. 7 del Art. II de la Constitución de Puerto Rico, L.P.R.A., Tomo 1, ed. 1999, pág. 280, dispone, en lo aquí pertinente, como sigue: “Ninguna persona será privada de su libertad o propiedad sin debido proceso de ley, ni se negará a persona alguna en Puerto Rico la igual protección de las leyes.” En similar forma prescriben las Enmiendas V y XIV de la Constitución de Estados Unidos.


(14) Rivera y otros v. Bco. Popular, 152 D.P.R. 140 (2000); P.A.C. v. E.L.A. I, 150 D.P.R. 359, 376 (2000).


(15) P.A.C. v. E.L.A. I, supra, pág. 376; Fac. C. Soc. Aplicadas, Inc. v. C.E.S., 133 D.P.R. 521, 542 (1993).


(16) Fac. C. Soc. Aplicadas, Inc. v. C.E.S., supra, pág. 542.


(17) P.A.C. v. E.L.A. I, supra, pág. 376.


(18) P.A.C. v. E.L.A. I, supra, pág. 376; Rodríguez Rodríguez v. E.L.A., 130 D.P.R. 562, 578 (1992).


(19) Rivera Rodríguez & Co. v. Lee Stowell, etc., 133 D.P.R. 881, 888 (1993); Rodríguez Rodríguez v. E.L.A., supra, pág. 578; Rivera Santiago v. Srio. de Hacienda, 119 D.P.R. 265, 274 (1987).


(20) P.A.C. v. E.L.A. I, supra, pág. 376; Rivera Rodríguez & Co. v. Lee Stowell, etc., supra, pág. 888; Matthews v. Elridge, 424 U.S. 319 (1986).


(21) P.A.C. v. E.L.A. I, supra, pág. 376.


(22) In re Ruffalo, 390 U.S. 544, 551 (1968), reconsideración denegada, 391 U.S. 961 (1968). Véase, además, Committee on Legal Ethics v. Boettner, 394 S.E.2d 735, 738-739 (1990), que sobre este particular se pronunció lo siguiente:
“ “Where there has been a final criminal conviction, proof on the record of such conviction satisfies the Committee on Legal Ethics’ burden of proving an ethical violation arising from such conviction.’

*851
“From a procedural due process standpoint, we believe that the respondent should be able to make an evidentiary record to show mitigating factors bearing on the disciplinary sentence.

“There is general agreement that a license to practice law is a valuable right, such that its withdrawal must be accompanied by appropriate due process procedures. Several courts have determined that where annulment of an attorney’s license is sought based on a felony conviction under a provision similar to Article VI, Section 23 of the Bar By-Laws, due process requires the right to request an eviden-tiary hearing. The purpose of such a hearing is not to attack the conviction collaterally, but to introduce mitigating factors which may bear on the disciplinary punishment to be imposed.” (Énfasis suplido y citas omitidas.)


(23) In re Ruffalo, supra.


(24) Ex parte Garland, 71 U.S. 333, 378 (1866):
“The order of admission is the judgment of the court that the parties possess the requisite qualifications as attorneys and counsellors, and are entitled to appear as such and conduct causes therein. From its entry the parties become officers of the court, and are responsible to it for professional misconduct. They hold their office during good behavior, and can only be deprived of it for misconduct ascertained and declared by the judgment of the court after opportunity to be heard has been afforded.” (Énfasis suplido.)


(25) In re Ruffalo, supra. Véase, además, Matter of Williams, 464 A.2d 115, 118-119 (1983), en el que el Tribunal expresó lo siguiente:
“It is well settled that disciplinary proceedings are quasi-criminal in nature and that an attorney who is the subject of such proceedings is entitled to procedural due process safeguards.” (Énfasis suplido.)


(26) In re Ruffalo, supra. Véase, además, W. Brewer Jr., Due Process in Lawyer Disciplinary Cases: From the Cradle to the Grave, 42 S.C. L. Rev. 925, 928 (1991). Precisa señalar el siguiente comentario de Samuel T. Reaves:
“As part of the guarantee of procedural due process, the U.S. Supreme Court has recognized an attorney in a disciplinary matter is entitled to fair notice of the charge against him or her. Because the United States Supreme Court articulated this right, adequate notice is one of the few procedural due process components universally recognized among the states in attorney disciplinary matters. Not surprisingly, the overwhelming majority cases in which a deprivation of due process is found are based on the insufficient provision of notice of the underlying charges.” (Énfasis suplido.) Samuel T. Reaves, Procedural Due Process Violations in Bar Disciplinary Proceedings, 22 J. Legal Prof. 351, 352 (1998).


(27) Existen otros tribunales que han reafirmado los pronunciamientos de In re ■ Ruffalo, supra. Por ejemplo, el Tribunal de Apelaciones para el Octavo Circuito en In re Jones, 506 F.2d 527, 528-529 (8vo Cir. 1974), determinó:
“It is elementary that a fundamental requirement of due process is notice that apprises the interested parties of the pendency of the action and affords them an opportunity to present their objections. The same principle applies to disbarment proceedings. Rule 1(f) does not provide for any notice and is, therefore, deficient. Of course, disbarment may be premised upon a felony conviction, and it may appear superfluous to require notice in such circumstances, especially where the conviction was had in the same court or before the same judge; nevertheless, questions of identity, finality, mitigation and the like may be foreclosed by summary action. Due process, therefore, requires the issuance of a show cause order or similar notice affording the accused the right to appear and be heard. (Énfasis suplido y citas omitidas.)


(28) Véase Brewer, supra, pág. 941.


(29) Dhanda, supra, pág. 733. El Clark Committee, ha preferido el término de delito serio en lugar del concepto de depravación moral. Dicha recomendación se basó en que el término de depravación moral es un concepto vago y discrecional, que ha provocado decisiones conflictivas e inconsistentes. íd., págs. 726-727. Por otro lado, bajo el término de delito serio se consideran aquellos delitos graves o menos graves que están manifiestamente relacionados con la honestidad o aptitud del abo-gado para ejercer la práctica de la abogacía. íd., pág. 726.


(30) Ei Estándar 3.0, de los Standards for Imposing Lawyer Sanctions de la American Bar Association enumera varios factores que deben tomarse en considera-ción al imponer sanciones disciplinarias. El estándar 3.0, dispone lo siguiente:
“In imposing a sanction after a finding of lawyer misconduct, a court should consider the following factors:
“(a) the duty violated;
“(b) the lawyer’s mental state; and
*857“(c) the actual or potential injury caused by the lawyer’s misconduct; and
“(d) the existence of aggravating or mitigating factors.” ABA Standards for Imposing Lawyer Sanctions Sec. 3.0 (1986).


(31) Caquías v. Asoc. Res. Mansiones Río Piedras, 134 D.P.R. 181, 189 (1993); Walker v. Tribunal de Contribuciones y Tesorero, Interventor, 72 D.P.R. 698, 704 (1951); Spanish Am. Tobacco Co. v. Buscaglia, 71 D.P.R. 991, 993 (1950).


(32) Spanish Am. Tobacco Co. v. Buscaglia, supra, pág. 993.


(33) Misión Ind. P.R. v. J.P., 146 D.P.R. 64, 84 (1998).


(34) P.R.P. v. E.L.A., 115 D.P.R. 631, 641-642 (1984).


(35) In re Abella, 67 D.P.R. 229, 238 (1947).


(36) In re Soto López, supra, pág. 646; In re Benítez Echevarría, págs. 176-177; (1991); In re Rivera Medina, 127 D.P.R. 600 (1990); In re Berríos Pagán, 126 D.P.R. 458, 459 (1990); In re Concepción Velázquez, 126 D.P.R. 474, 475 (1990); In re Delgado, 120 D.P.R. 518, 527 (1988); In re Díaz Alonso, Jr, 115 D.P.R. 755, 760 (1984). En este último caso se invocó específicamente el poder inherente y constitucional de este Tribunal para reglamentar la profesión de la abogacía.


(37) Colegio de Abogados de P.R. v. Barney, 109 D.P.R. 845, 847 (1980).


(38) López Santiago, ex parte, 147 D.P.R. 909 (1999); In re Abella, supra, pág. 238; In re Bosch, 65 D.P.R. 248, 251 (1945); In re González Blanes, 65 D.P.R. 38Í, 391 (1945); In re Pagán, 71 D.P.R. 761, 763 (1950); In re Liceaga, 82 D.P.R. 252, 255 (1961).


(39) Colegio de Abogados de P.R. v. Schneider, 112 D.P.R. 540, 546 (1982); González v. Tribunal Superior, 75 D.P.R. 585, 671 (1953); In re Abella, supra, pág. 238; In re Bosch, supra, pág. 251; Ex parte Jiménez, 55 D.P.R. 54, 55 (1939).


(40) In re Pagán, supra, pág. 763.


(44) Véanse: Regla 14(f) de nuestro Reglamento, 4 L.P.R.A. Ap. XXI-A; Regla 50 de nuestro Reglamento, 4 L.P.R.A. Ap. XXI-A.


(45) Similar trato le impartimos al caso siguiente: In re Wanda Viera Pérez, TS-10253, de 23 febrero de 2001.


(41) In re González Blanes, supra, pág. 391.


(42) Es menester recordar lo que sucedió en In re Elias Rivera, 122 D.P.R. 633 (1988). En dicho caso, este Tribunal desaforó inmediatamente al licenciado Elias Rivera, quien había resultado convicto por un delito grave cometido en conexión con la práctica de la profesión. No obstante, el Tribunal Federal de Apelaciones para el Primer Circuito revocó la convicción, expresando que la prueba presentada por el Gobierno de Estados Unidos no demostró que el referido licenciado se hubiere apro-piado ilegalmente de propiedad de otras personas. Dicho tribunal concluyó que, el referido licenciado nunca debió haber sido acusado. En virtud de lo anterior, este Tribunal permitió la reinstalación del letrado. No obstante, la consecuencia de ese prematuro desaforo automático nunca podrá borrarse. Esa medida disciplinaria mancilló la reputación y el futuro profesional de un abogado que nunca debió ser acusado.


(43) In re Boseio Monllor, supra.